DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 400, 401, and 402 in Fig. 4 should be textually descriptive so one can easily understand the functions provided by the boxes/circles.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
As to claim 1, lines 6-7, “the imaging device” lacks antecedent basis.  
As to claim 3, line 1, “the AI system” lacks antecedent basis.
As to claim 11, line 2, “the patient” lacks antecedent basis.
As to claim 13, line 2, “the radiologist” lacks antecedent basis.
As to claim 15, line 2, “the imaging device” lacks antecedent basis.
As to claim 15, line 3, “the radiological scanner equipment” lacks antecedent basis.
As to claim 15, line 4, “the AI algorithm” lacks antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Nguyen et al. (10,499,857).
Nguyen et al. disclose types of medical scanning such as magnetic resonance imaging decision about scan planes, plus sequences, CT scanner, X-ray scanning protocols.  An initial scan is sent to AI processing and analyzed, then categorized the scan as normal or abnormal.  If normal, the patient can be sent home.  If abnormal, additional scanning is prescribed by the AI according to specific potential abnormality detected in the initial scan.  The scan, either the initial scan or the augmented scan is then sent for further interpretation to either a human doctor, an AI, or both.  The AI may recommend different courses of action depending on the specific abnormality.  Note column 5, line 45 – column 6, line 58.  The medical images are typically samples of volume thus using a three-dimensional convolutions neural networks that exploit the availability of volumetric data and enables its full use in the diagnosis.  Note column 10, line 42-column 11, line 9.   Imaging data obtained from different medical techniques can be used as training set for a machine learning method to allow diagnosis of medical conditions in a faster more efficient manner. Note abstract.  Each time there are results of tests may be digitized in order to input them into the AI algorithm.  Note column 6, lines 33-51.  This reads on the instant invention’s “inputting medical data comprises inputting at least one of the group terminology derived from patient history, terminology derived from radiological examinations, terminology derived from physical examination findings, inputted medical data comprises laboratory data” as recited in claim 4.  Assessment for contrast resolution is performed, note column 7, lines 14-20.  Assessment for three spatial dimensions is performed, note column 11, lines 50-65. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-20 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. 	A method of modifying a radiological imaging examination protocol comprising: inputting of medical images into a computer system; 
performing artificial intelligence (AI) analysis of said medical images on said computer system; 
outputting a modified radiological imaging examination protocol; and 
delivering said modified radiological imaging examination protocol to the imaging device.  

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical. See specification, paragraph [0038]. 

9. 	The method of claim 1 comprising using image processing of medical images prior to performing the Al analysis.  
As to claim 9 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical.

10. 	The method of claim 9 wherein using image processing comprises at least one of the group of creating a 3D volumetric data set for the 2D, performing segmentation, performing filtering, performing measurements, and re-orienting volumetric data to optimize viewing geometry.
As to claim 10 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical. See paragraphs [0012] and [0046].

18. 	A method of performing artificial intelligence on radiological images comprising: inputting of medical images into a computer system; 
processing said images to optimize imaging of a particular pathology; and  Attorney Docket No.: DBD-034 
performing artificial intelligence (AI) analysis of said processed medical images on said computer system for detection of said particular pathology.  

As to claim 18 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical.  See specification, paragraphs [0038] and [0046].

19. 	The method of claim 18 wherein processing said images to optimize imaging of a particular pathology comprises one of the group of windowing and leveling, segmenting, filtering, volume rendering, and D3D viewing with images from multiple angles.  
	As to claim 19 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical.  See specification, paragraph [0046]. 

20. 	The method of claim 18 wherein processing said images to optimize imaging of a particular pathology comprises one of the group of utilizing a single processed image, utilizing multiple processed images, and utilizing a combination of processed images and source images.
As to claim 20 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical.  See specification, paragraph [0046].

The non-abstract limitations are “computer system”; “imaging device”; “radiological scanner equipment”; “the AI system”; “inputting of medical images into a computer system”; “outputting a modified radiological imaging examination protocol”; and “delivering said modified radiological imaging examination protocol to the imaging device”.  These are not deemed to integrate nor amount to significantly more than the abstract idea because “inputting of medical images into a computer system” (claims 1 and 18) are considered generic extra solution data gathering activities; “outputting a modified radiological imaging examination protocol” is considered a generic computer function because this is outputting a result; “delivering said modified radiological imaging examination protocol to the imaging device” is considered transmitting data which is a generic computer function.  “Computer system”; “imaging device”; and “radiological scanner equipment” are considered the basic components of every medical imaging system such as an MRI system.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Amthor et al. (EP3451344A1) disclose method of automatically checking for medical imaging.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/           Primary Examiner, Art Unit 2852